Exhibit 10.2
         
EXECUTION VERSION
LOCK-UP AGREEMENT
        This Lock-Up Agreement (this “Agreement”) is entered into as August 17,
2020 and effective as of the Effective Time (as defined in the Merger Agreement
(as defined below)), by and between Coatue US 24 LLC, a Delaware limited
liability company (“Coatue”), and Sunrun Inc., a Delaware corporation (“Sunrun”)
(each a “Party” and, together, the “Parties”).
RECITALS
        WHEREAS, reference is made to that certain Agreement and Plan of Merger
(as may be amended or modified, the “Merger Agreement”), dated as of July 6,
2020, by and among Vivint Solar, Inc., a Delaware corporation (“Vivint”),
Sunrun, and Viking Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Sunrun (“Merger Sub”).
        WHEREAS, pursuant to the Merger Agreement, Merger Sub will merge with
and into Vivint, with Vivint surviving the merger as a wholly owned subsidiary
of Sunrun (the “Merger”), subject to the terms and conditions set forth therein.
        WHEREAS, pursuant to the Merger Agreement and in connection with the
Merger, each share of Vivint common stock (“Vivint Common Stock”) shall be
cancelled and shall thereafter represent the right to receive a number of shares
of Sunrun common stock (“Sunrun Common Stock”) equal to the Exchange Ratio (as
defined in the Merger Agreement), subject to the terms and conditions set forth
in the Merger Agreement.
        WHEREAS, simultaneously with entering into the Merger Agreement, Sunrun
entered into that certain Support Agreement (as may be amended or modified, the
“Support Agreement”) with 313 Acquisition LLC (“313 Acquisition”), pursuant to
which, among other things, 313 Acquisition agreed not to transfer shares of
Vivint Common Stock owned by 313 Acquisition prior to the Effective Time,
subject to certain specified exceptions as set forth in the Support Agreement.
        WHEREAS, simultaneously with entering into the Merger Agreement, Sunrun
entered into that certain Registration Rights Agreement (the “Registration
Rights Agreement”) with 313 Acquisition and the other Holders (as defined in the
Registration Rights Agreement), which will become effective as of the Effective
Time and pursuant to which, among other things, 313 Acquisition and the other
Holders agreed to certain restrictions on the transfer of shares of Sunrun
Common Stock owned by such persons following the Effective Time.
        WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
the date hereof, by and between 313 Acquisition and Coatue (the “Stock Purchase
Agreement”), Coatue will acquire 11,627,907 shares of Vivint Common Stock (the
“Acquired Shares”) from 313 Acquisition for an amount equal to $250,000,000 (the
“Transaction”), subject to the terms and conditions of the Stock Purchase
Agreement.



--------------------------------------------------------------------------------



        WHEREAS, pursuant to the terms of the Merger Agreement and in accordance
with the Exchange Ratio, at the Effective Time the Acquired Shares will be
exchanged for a certain number of shares of Sunrun Common Stock (such shares,
the “Exchange Shares”) in accordance with the terms of the Merger Agreement;
        WHEREAS, as an inducement to Sunrun consenting to the Transaction under
the terms of the Support Agreement and cooperating with 313 Acquisition to
facilitate the Transaction, Coatue and Sunrun are entering into (a) this
Agreement pursuant to which Coatue agrees to the restrictions on transfer set
forth below applicable to the Exchange Shares with effect as of the Effective
Time and (b) that certain Support Agreement, dated as of the date hereof, by and
between Coatue and Sunrun (the “Coatue Support Agreement”), pursuant to which,
among other things, Coatue has agreed to vote the Acquired Shares in favor of
the Merger and the adoption of the Merger Agreement as well as certain
restrictions on transfer of the Acquired Shares prior to the Effective Time.
        NOW, THEREFORE, in consideration of the covenants and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:
AGREEMENT
Section 1.Lock-Up Agreement. Other than in the case of a Permitted Transfer,
Coatue shall not Transfer any of the Exchange Shares during the Lock-Up Period;
provided, that (a) on or after the date that is sixty (60) days after the
Closing Date (as defined in the Merger Agreement), Coatue shall be permitted to
Transfer up to a number of shares of Sunrun Common Stock equal to 50% of the
Exchange Shares and (b) at any time on or after the Closing Date (as defined in
the Merger Agreement) but prior to the expiry of the Lock-Up Period, Cotaue may
Transfer any number of Exchange Shares (x) on any two (2) days during any
calendar month, provided, that any such Transfers are executed at a price equal
to or in excess of ninety-six percent (96%) of the most recent closing price of
shares of Sunrun Common Stock on the securities exchange or market on which such
shares are then listed or quoted or (y) with the prior written consent of Sunrun
(which may be withheld at Sunrun’s sole discretion); provided, further, that
Sunrun shall not be required to take any actions in order to facilitate any such
Transfer.
        As used herein:
(1) “Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended, as in effect on the date
hereof.
(2) “Lock-Up Period” means the period beginning on the Closing Date (as defined
in the Merger Agreement) and ending on the date that is one-hundred and twenty
(120) days after the Closing Date.
2



--------------------------------------------------------------------------------



(3) “Permitted Transfer” means a Transfer by Coatue to an Affiliate of Coatue,
so long as such (x) Transfer is in accordance with applicable Law (as defined in
the Merger Agreement) and (y) Affiliate, prior to the consummation of such
Transfer, executes an assignment and joinder to this Agreement in a form
acceptable to Sunrun.
(4) “Transfer” means, with respect to any security, to sell, transfer, pledge,
encumber, assign, hedge, swap, convert, gift-over or otherwise dispose of
(including by sale, merger (including by conversion into securities or other
consideration), by tendering into any tender or exchange offer, by testamentary
disposition, by liquidation or dissolution, by dividend or distribution, by
operation of Law or otherwise), either voluntarily or involuntarily. When used
as a noun, “Transfer” shall have such correlative meaning as the context may
require.
Section 2.Miscellaneous.
2.01.Term. This Agreement shall automatically terminate upon the earlier to
occur of (a) such date and time as the Merger Agreement is terminated in
accordance with its terms and (b) expiry of the Lock-Up Period.
2.02.Entire Agreement. This Agreement, the Stock Purchase Agreement and the
Coatue Support Agreement set forth the entire understanding of the parties
hereto with respect to the subject matter hereof. There are no agreements,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof or thereof other than those expressly set forth herein and
therein. This Agreement, the Stock Purchase Agreement and the Coatue Support
Agreement supersede all other prior agreements and understandings between the
Parties with respect to such subject matter.
2.03.Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit or aid in the construction or interpretation of any
term or provision hereof.
2.04.Governing Law. This Agreement and any disputes relating hereto shall be
governed by, and construed in accordance with, the laws of the State of Delaware
(without giving effect to choice of law or conflict of law principles thereof or
of any other jurisdiction that would cause the application of any laws of any
jurisdiction other than the State of Delaware).
2.05.Jurisdiction. Each of the Parties irrevocably (i) consents to submit itself
to the personal jurisdiction of the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (unless the Delaware
Court of Chancery shall decline to accept jurisdiction over a particular matter,
in which case, in any Delaware state or federal court within the State of
Delaware), in connection with any matter based upon or arising out of this
Agreement or any of the transactions contemplated by this Agreement or the
actions of Sunrun or Coatue in the negotiation, administration, performance and
enforcement hereof and thereof, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (iii) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the courts of the State of Delaware, as described above, and (iv)
consents to service being made
3



--------------------------------------------------------------------------------



through the notice procedures set forth in Section 2.11. Each party hereto
agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 2.11 shall be
effective service of process for any suit or proceeding in connection with this
Agreement or the transactions contemplated hereby. Each Party hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason other than the failure to serve process in accordance with
this Section 2.05, that it or its property is exempt or immune from jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and to the fullest
extent permitted by applicable Law, that the suit, action or proceeding in any
such court is brought in an inconvenient forum, that the venue of such suit,
action or proceeding is improper, or that this Agreement, or the subject matter
hereof or thereof, may not be enforced in or by such courts and further
irrevocably waives, to the fullest extent permitted by applicable Law, the
benefit of any defense that would hinder, fetter or delay the levy, execution or
collection of any amount to which the party is entitled pursuant to the final
judgment of any court having jurisdiction. Each Party expressly acknowledges
that the foregoing waiver is intended to be irrevocable under the Laws of the
State of Delaware and of the United States of America; provided that each such
Party’s consent to jurisdiction and service contained in this Section 2.05 is
solely for the purpose referred to in this Section 2.05 and shall not be deemed
to be a general submission to said courts or in the State of Delaware other than
for such purpose.
2.06.Mutual Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF SUNRUN
OR COATUE IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF
OR THEREOF.
2.07.Counterparts. This Agreement may be executed and delivered (including by
email transmission, “.pdf,” or other electronic transmission) in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
2.08.Interpretation and Rules of Construction. When reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein,” “hereby” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
thereto unless otherwise defined therein. Words of any gender include each other
gender and neuter genders and words using the singular or
4



--------------------------------------------------------------------------------



plural number also include the plural or singular number, respectively. Any
contract or Law defined or referred to herein means such contract or Law as from
time to time amended, modified or supplemented, including (in the case of
contracts) by waiver or consent and (in the case of Laws) by succession or
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. The word “or” shall not be exclusive. The word
“will” shall be construed to have the same meaning as the word “shall”. Whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless business days are specified. The word “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. Any deadline or time period set forth in this Agreement that by its
terms ends on a day that is not a business day shall be automatically extended
to the next succeeding business day. Each of the Parties has participated in the
drafting and negotiating of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it is
drafted by all the Parties and without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.
2.09.Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties in whole or in
part (whether by operation of Law or otherwise) without the prior written
consent of the other Party, and any such assignment without such consent shall
be null and void. This Agreement shall be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.
2.10.Amendments; Waiver. This Agreement may be amended, supplement or otherwise
modified only by a written instrument executed by all Parties hereto. No failure
or delay by any Party exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a Party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such Party.
2.11.Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by e-mail, by overnight
courier or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a party as shall be specified by like notice made pursuant to
this Section 2.11):
5



--------------------------------------------------------------------------------



(a) If to Coatue:
Coatue US 24 LLC
9 West 57th Street, 25th Floor
New York, NY 10019
Attention: Legal Department

Email:Compliance@coatue.comAccounting@coatue.com



with a copy to:


Latham & Watkins LLP
885 Third Avenue
New York, NY 1002
Attention: Greg Rodgers
Email: greg.rodgers@lw.com


(b) If to Sunrun:


Sunrun Inc.
225 Bush Street, Suite 1400
San Francisco, California 94105

Attention:Jeanna SteeleSundance BanksEmail:legalnotices@sunrun.com

        
with a copy to:
Cooley LLP
101 California Street, 5th Floor
San Francisco, CA 94111-5800

Attention:Jamie LeighIan NussbaumEmail:jleigh@cooley.com inussbaum@cooley.com



6



--------------------------------------------------------------------------------



2.12.Specific Performance. The Parties agree that irreparable damage for which
monetary damages, even if available, may not be an adequate remedy, would occur
in the event that the Parties do not perform the provisions of this Agreement in
accordance with its specified terms or otherwise breach such provisions. The
Parties acknowledge and agree that the Parties shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
without any requirement for the posting of security, this being in addition to
any other remedy to which they are entitled at law or in equity. Each of the
Parties agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief as provided herein on the basis that (x)
either Party has an adequate remedy at law or (y) an award of specific
performance is not an appropriate remedy for any reason at law or equity.
2.13.Severability. If any term or other provision of this Agreement is found by
a court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of Law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.
2.14.Third Parties. This Agreement is not intended to, and does not, confer upon
any person other than the Parties any rights or remedies hereunder, and the
parties hereto hereby further agree that this Agreement may only be enforced
against, and any action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the persons expressly named as Parties.
[Remainder of Page Intentionally Left Blank]
7




--------------------------------------------------------------------------------

         
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
COATUE US 24 LLC




By: /s/ Zachary Feingold_______
Name: Zachary Feingold
Title: Authorized Signatory










SUNRUN INC.




By: /s/ Edward Fenster_______
Name: Edward Fenster
Title: Executive Chairman




Signature Page to Coatue Lock-Up Agreement



